J-A12006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MICHAEL DREW BANKOFF,

                            Appellant                 No. 1774 EDA 2015


                  Appeal from the Order Entered June 12, 2015
              In the Court of Common Pleas of Philadelphia County
                           Criminal Division at No(s).:
                            CP-51-MD-0003713-2015
                            CP-51-MD-0004424-2015


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED AUGUST 18, 2016

        Appellant, Michael Drew Bankoff, appeals pro se from the trial court’s

order denying his petition seeking leave to file nunc pro tunc appeals in the

above-captioned cases. After careful review, we affirm.

        Appellant was cited at CP-51-MD-0003713-2015 for reckless driving,

75 Pa.C.S. § 3736, and at CP-51-MD-0004424-2015 for driving while

operating privilege is suspended or revoked, 75 Pa.C.S. § 1543, for separate

instances in which Appellant was pulled over by police in Philadelphia

County.      Appellant failed to show up for his scheduled court dates on

September 11, 2014, and August 18, 2014, respectively. Consequently, in

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A12006-16



each instance, the Traffic Division of the Philadelphia Municipal Court found

him guilty in absentia. Appellant also failed to appeal each decision within

the 30-day window for doing so.

       On May 7, 2015, Appellant filed, in the Court of Common Pleas of

Philadelphia County, petitions for leave to file nunc pro tunc appeals from his

in absentia convictions.        The trial court held a consolidated hearing to

address those petitions on June 12, 2015.        That same day, the trial court

issued an order denying both petitions, from which Appellant timely filed the

instant, pro se appeal.

       On June 22, 2015, Appellant was ordered to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal. Appellant did not file a timely

response, and the trial court issued its Rule 1925(a) opinion on October 1,

2015.1

       Although Appellant does not set forth a section in his brief describing

the question(s) presented for our review,2 we can ascertain from his brief

that he is attempting to challenge the trial court’s decision to deny his

petitions for leave to file nunc pro tunc appeals at CP-51-MD-0003713-2015
____________________________________________


1
  Appellant subsequently filed an untimely Rule 1925(b) statement on
October 27, 2015.
2
  Appellant’s brief is riddled with many additional infractions of the Rules of
Appellate Procedure, as well. To scratch the surface, Appellant’s brief lacks
at least seven of the sections required by Pa.R.A.P. 2111 (dictating that a
brief must be divided into “separately and distinctly entitled” sub-parts, and
setting forth the required sections).



                                           -2-
J-A12006-16



and CP-51-MD-0004424-2015.              Appellant argued below that he did not

receive notice of his in absentia convictions because he no longer resided at

the location where those notices were sent. The trial court determined that

Appellant was not entitled to relief because the cause of the late appeal was

not due to fraud, a breakdown in the court’s operations, or other exceptional

circumstances. See Commonwealth v. Stock, 679 A.2d 760, 763-64 (Pa.

1996) (“As a general rule, an appeal nunc pro tunc is only granted in civil

cases where there was fraud or a breakdown in the court's operations[,]”

and “[r]eading the civil cases and criminal cases together, the principle

emerges that an appeal nunc pro tunc is intended as a remedy to vindicate

the right to an appeal where that right has been lost due to certain

extraordinary circumstances.”) (italics added).

       In his brief, Appellant contends that the trial court misconstrued his

argument because he did not merely change residences. Instead, Appellant

now argues that he was rendered homeless when he was ‘kicked out’ of the

residence reflected on his driver’s license and on the citations at issue.3

Appellant posits that his homelessness should have been recognized as an

exceptional circumstance to the general rule set forth in Stock, and that the


____________________________________________


3
  Appellant claims this argument was made at the June 12, 2015 hearing,
but he has failed to ensure that the certified record contains the transcript
from that hearing. The trial court indicates that, at least at the time it
issued its Rule 1925(a) opinion, Appellant had failed to pay the $35 fee for
the transcript. See Trial Court Opinion, 10/1/15, at 3 n.1.



                                           -3-
J-A12006-16



trial court abused its discretion by failing to recognize it as such and permit

his nunc pro tunc appeals on that basis.

       The trial court does not directly address this claim, because Appellant

failed to file a timely Rule 1925(b) statement.4 Appellant baldly claims in his

untimely Rule 1925(b) statement that the trial court’s Rule 1925(b) order

was not sent to his address, and also claims that he repeatedly checked the

status of his appeal during that time. However, the trial court ordered the

Rule 1925(b) statement on June 22, 2015.                The deadline for filing a

response was July 14, 2015. The trial court did not issue its Rule 1925(a)

opinion until October 1, 2015.          Appellant filed his untimely Rule 1925(b)

statement on October 27, 2015. Appellant did not file a petition requesting

permission to file a nunc pro tunc Rule 1925(b) statement with the trial

court, nor did he request a remand for the filing of a nunc pro tunc Rule

1925(b) statement with this Court.             Under these circumstances, we are

compelled to find Appellant’s claim(s) waived for his failure to file a timely
____________________________________________


4
  The trial court premised its rejection of Appellant’s notice claim on the
presumption that Appellant had moved residences, rather than Appellant’s
current factual assertion that he instead became homeless. The record that
is available to us supports the trial court’s characterization of Appellant’s
claim. Both of Appellant’s petitions for leave to file nunc pro tunc appeals at
CP-51-MD-0003713-2015 and CP-51-MD-0004424-2015 do not assert
Appellant’s homelessness, but instead state that he “moved from [his]
residence and was never notified for court.” See Petition for Permission to
Appeal Nunc Pro Tunc, 5/7/15, at 1 (single page) (CP-51-MD-0003713-
2015); see also Petition for Permission to Appeal Nunc Pro Tunc, 5/7/15, at
1 (single page) (CP-51-MD-0004424-2015).




                                           -4-
J-A12006-16



Rule 1925(b) statement.5            See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not

included in the Statement and/or not raised in accordance with the

provisions     of    this    paragraph         (b)(4)   are   waived.”);   see   also

Commonwealth v. Schofield, 888 A.2d 771, 774 (Pa. 2005) (holding that

a “failure to comply with the minimal requirements of Pa.R.A.P. 1925(b) will

result in automatic waiver of the issues raised”).

       Order affirmed.




____________________________________________


5
  We also note that we could have found Appellant’s claims waived for other
reasons as well. For instance, Appellant utterly failed to comply with the
Rules of Appellate Procedure with regard to the form and content of his brief.
See fn. 2; Pa.R.A.P. 2101 (“Briefs and reproduced records shall conform in
all material respects with the requirements of these rules as nearly as the
circumstances of the particular case will admit, otherwise they may be
suppressed, and, if the defects are in the brief or reproduced record of the
appellant and are substantial, the appeal or other matter may be quashed or
dismissed.”). Moreover, Appellant failed to ensure that the certified record
contained a transcript of the June 12, 2015 hearing. As we have noted
previously:

       It is appellant's duty to supply this court “with a record which is
       sufficient to permit a meaningful appellate review.” Boyle v.
       Steiman, 429 Pa.Super. 1, 11, 631 A.2d 1025, 1030 (1993).
       Failure to ensure that the record provides sufficient information
       to conduct a meaningful review “constitutes waiver of the issue
       sought to be reviewed.” Id. Where portions of a proceeding are
       unrecorded, appellant's burden to supply a record may be
       satisfied through the statement in absence of transcript
       procedures. See Pa.R.A.P. 1923.

Commonwealth v. Rovinski, 704 A.2d 1068, 1073 (Pa.Super. 1997).



                                           -5-
J-A12006-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2016




                          -6-